                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     MAURICE W. HOOKER,                                  Case No. 18-cv-00908-HSG (PR)
                                                        Plaintiff,
                                   6
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   7

                                   8     I. GOMEZ, et al.,
                                                        Defendants.
                                   9

                                  10

                                  11           On February 13, 2018, plaintiff, an inmate at the California Men’s Colony proceeding pro

                                  12   se, filed this civil rights action pursuant to 42 U.S.C. § 1983 complaining of events that took place
Northern District of California
 United States District Court




                                  13   at the Correctional Training Facility (“CTF”), where he was previously incarcerated. On May 24,

                                  14   2018, the Court reviewed the complaint and dismissed it with leave to amend for failure to state a

                                  15   claim. Plaintiff filed an amended complaint. On October 4, 2018, the Court dismissed the

                                  16   amended complaint with further leave to amend for failure to state a claim. The Court explained

                                  17   the deficiencies that needed to be cured and directed plaintiff to file a second amended complaint

                                  18   within thirty days. Plaintiff was cautioned that his failure to do so would result in the dismissal of

                                  19   this action.

                                  20           More than thirty days have passed, and plaintiff has not filed a second amended complaint

                                  21   or otherwise communicated with the Court. Accordingly, the instant action is DISMISSED

                                  22   without prejudice. The Clerk shall enter judgment and close the file.

                                  23           IT IS SO ORDERED.

                                  24   Dated: 12/10/2018

                                  25

                                  26
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  27                                                                 United States District Judge
                                  28
